Rose, J.
This is an action to recover $172.26 for services performed by plaintiff as a domestic servant for defendants from October 8, 1908, until June 10, 1909, at $3.50 a week, including $20 for traveling expenses between plaintiff’s home at Madison, South Dakota, and the home of defendants near Campbell, Nebraska. The answer contains a general denial and a plea of settlement and payment. Plaintiff recovered a verdict and a judgment for the full amount of her claim and interest. Defendants have appealed.
The principal controversy on appeal appears to involve the sufficiency of the evidence to sustain the verdict. It is established without controversy that plaintiff performed the services for which she claims compensation. There is evidence tending to- show that defendants agreed to pay her $3.50 a week and her traveling expenses. On behalf *319of defendants there is proof that plaintiff offered to make them a visit and to assist them for her railroad fare, and that they settled and paid her claims. On these issues there is a substantial conflict in the testimony, with sufficient evidence to sustain the verdict. The questions of fact were therefore settled by the jury.
One of the assignments relates to the exclusion of testimony in answer to questions propounded to a witness for defendants, but the record does not contain an offer of proof essential to an affirmative showing of error. It follows that the judgment cannot be reversed on this ground. Barr v. City of Omaha, 42 Neb. 341; Blondel v. Bolander, 80 Neb. 531.
Complaint is made of other rulings on evidence, but in these respects reversible error is not shown.
Affirmed.
Barnes, Fawcett and Hamer, JJ., not sitting.